DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarasinski et al., US Pg. Pub. No. (2011/0204712) referred to hereinafter as Tarasinski.
As per claim 1, Tarasinski teaches a tractor to which a working machine is attachable (see at least abstract, summary,), the tractor comprising: an operation unit configured to be coupled and decoupled with the working machine (see at least abstract, summary, Para 53-63), and to operate the working machine while coupled to the working machine (see at least abstract, summary, Para 53-63); and a determination operation unit configured to switch the working machine into an interlocked state with the tractor (see at least abstract, summary, Para 53-63).

As per claim 2, Tarasinski teaches a tractor according to claim 1, further comprising a display unit configured to display an indication of a second working machine in a non-selectable manner, the second working machine detached from the tractor (see at least abstract, summary, Para 53-63).

As per claim 3, Tarasinski teaches a tractor according to claim 1, further comprising: a control unit coupled to the operation unit and configured to receive an input from the operation unit and, based on a determination by the determination operation unit that the working machine is in the interlocked state (see at least abstract, summary, Para 53-63), initiate the operation of the working machine based on the received input; and wherein, based on a sprayer being interlocked as the working machine, the operation unit is configured to operate a sprayer function of the sprayer (see at least abstract, summary, Para 53-63).

As per claim 4, Tarasinski teaches a tractor according to claim 3, wherein: the operation unit includes an operation tool; and based on the sprayer being interlocked as the working machine, the operation tool is configured to operate at least one of: a spraying start/end function of the sprayer, a spraying amount adjustment function of the sprayer, an extending/contracting adjustment function of a boom of the sprayer, an inclination adjustment function of the boom, an opening/closing adjustment function of the boom, and a lifting/lowering adjustment function of the boom (see at least abstract, summary, Para 53-63).

As per claim 5, Tarasinski teaches a tractor according to claim 1, further comprising: a control unit coupled to the operation unit and configured to, responsive to the operation unit, initiate the operation of the working machine based on a determination by the determination operation unit that the working machine is in an interlocked state (see at least abstract, summary, Para 53-63); and wherein, based on a broadcaster being interlocked as the working machine, the operation unit is configured to operate a broadcaster function of the broadcaster (see at least abstract, summary, Para 53-63).

As per claim 6, Tarasinski teaches a tractor according to claim 5, wherein: the operation unit of the tractor includes an operation tool (see at least abstract, summary, Para 53-63); and based on the broadcaster being interlocked as the working machine, the operation tool is configured to operate at least one of: a spraying start/end function of the broadcaster, and a spraying amount adjustment function of the broadcaster (see at least abstract, summary, Para 53-63).

As per claim 7, Tarasinski teaches a tractor according to claim 1, wherein: the operation unit is configured to be coupled to each working machine of a plurality of working machines, the plurality of working machines including the working machine and another working machine; based on the working machine being in an interlocked state, the operation unit is configured to operate the working machine; and based on the other working machine being in an interlocked state, the operation unit is configured to operate the other working machine (see at least abstract, summary, Para 53-63).
As per claims 8-20, the limitations of claims 8-20 are similar to the limitations of claims 1-7, therefore they are rejected based on the same rationale.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665